DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 15-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,049,018. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-3, 5-7, 15-16, and 19 of instant application number 17/325,024
Claims 1-6 of U.S. Patent No. 11,049,018
Claims 1, 15, and 19, taking claim 15 as exemplary:

A system, comprising: a memory storing input video image data included in a training dataset; and a processor that is coupled to the memory and configured to: replace a non-recurrent layer within a trained neural network model with a recurrent layer to produce a visual sequence learning neural network model; transform feedforward weights for the non-recurrent layer into input-to-hidden weights of the recurrent layer to produce a transformed recurrent layer; set hidden-to-hidden weights of the recurrent layer to initial values; and train the visual sequence learning neural network model using the input video image data to adjust the hidden-to-hidden weights.
Claim 1:


A computer-implemented method, comprising: replacing a non-recurrent layer within a trained neural network model with a recurrent layer to produce a visual sequence learning neural network model; transforming feedforward weights for the non-recurrent layer into input-to-hidden weights of the recurrent layer to produce a transformed recurrent layer; setting hidden-to-hidden weights of the recurrent layer to initial values; and processing video image data by the visual sequence learning neural network model to generate classification or regression output data.

Claim 2:

The method of claim 1, prior to processing the video image data, further comprising: processing input video image data included in a training dataset by the visual sequence learning neural network model to generate output data; comparing the output data to target output data included in the training dataset to produce comparison results; and adjusting the hidden-to-hidden weights based on the comparison results.

(the training of the data set to generate output data and adjusting the hidden-to-hidden weights of U.S. Patent No. 11,049,018 is the training of the visual sequence learning neural network model using the input video image data to adjust the hidden-to-hidden weights of the instant application).

Claims 2 and 16, taking claim 16 as exemplary:

The computer-implemented method of claim 1, wherein the training comprises: processing the input video image data by the visual sequence learning neural network model to generate output data; comparing the output data to target output data included in the training dataset to produce comparison results; and adjusting the hidden-to-hidden weights based on the comparison results.

Claim 2:

The method of claim 1, prior to processing the video image data, further comprising: processing input video image data included in a training dataset by the visual sequence learning neural network model to generate output data; comparing the output data to target output data included in the training dataset to produce comparison results; and adjusting the hidden-to-hidden weights based on the comparison results.
Claim 3:

The computer-implemented method of claim 1, wherein the training further comprises adjusting the input-to-hidden weights.
Claim 3:

The method of claim 2, further comprising adjusting the input-to-hidden weights based on the comparison results.
Claim 5:

The computer-implemented method of claim 1, wherein the training dataset is configured for sequential face alignment and the input video image data are color data.
Claim 4:

The method of claim 2, wherein the training dataset is configured for sequential face alignment and the video image data is color data.
Claim 6:

The computer-implemented method of claim 1, wherein the training dataset is configured for dynamic hand gesture recognition and the input video image data are color data and depth data.
Claim 5:

The method of claim 2, wherein the training dataset is configured for dynamic hand gesture recognition and the video image data is color data and depth data.
Claim 7:

The computer-implemented method of claim 1, wherein the training dataset is configured for action recognition and the input video image data are color data and optical flow data.
Claim 6:

The method of claim 2, wherein the training dataset is configured for action recognition and the video image data is color data and optical flow data.


Would Be Allowable Subject Matter
Claims 1-3, 5-7, 15-16, and 19 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
As per claims 1, 15, and 19, taking claim 15 as exemplary: 
Though Molchanov et al., (US 2017/0206405 A1), part of the prior art made of record, teaches the transforming of layers of a neural network in paragraph [0055] by transforming recurrent layers into a multi-layer feed-forward network.
And though Ferro et al., (US 2017/0178346 A1), part of the prior art of record, teaches the processing of video data with feedforward and recurrent layers in paragraph [0014] by using a CNN and an RNN to analyze video data.
And though Yu et al., (US 2017/0127016 A1), part of the prior art made of record, teaches the changing of a feedforward network into a recurrent neural network in paragraph [0036] by adding a feedback connection to a feedforward network to construct a simple RNN.
The primary reason for marking of allowable subject matter of independent claims 1, 15, and 19, taking claim 13 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a method, system, and non-transitory computer-readable media storing computer instructions comprising:
“replace a non-recurrent layer within a trained neural network model with a recurrent layer to produce a visual sequence learning neural network model; transform feedforward weights for the non-recurrent layer into input-to-hidden weights of the recurrent layer to produce a transformed recurrent layer; set hidden-to-hidden weights of the recurrent layer to initial values; and train the visual sequence learning neural network model using the input video image data to adjust the hidden-to-hidden weights.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the transforming of a neural network layers, the processing of video data with feedforward and recurrent layers, and the changing of a feedforward network into a recurrent neural network, it does not teach the replacing of a non-recurrent layer of an already trained neural network with a recurrent layer to produce a visual sequence learning neural network model, set hidden-to-hidden weights of the recurrent layer to initial values, and then process the video image data by the visual sequence learning neural network model to generate classification or regression output data.
 Dependent claim(s) 2-3, 5-7, and 16 would allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1 and 15 upon which claims 2-3, 5-7, and 16 depend.

Allowable Subject Matter
Claims 4, 8-14, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 4, 8-14, 17-18 and 20, when rewritten in independent form including all of the limitations of the base claim and any intervening claims, would overcome the non-statutory double patenting rejection set forth in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Molchanov et al., (US 2017/0206405 A1), part of the prior art made of record, teaches the transforming of layers of a neural network of claims 1, 15, and 19 in paragraph [0055] by transforming recurrent layers into a multi-layer feed-forward network.
Yu et al., (US 2017/0127016 A1), part of the prior art made of record, teaches the changing of a feedforward network into a recurrent neural network in paragraph [0036] by adding a feedback connection to a feedforward network to construct a simple RNN (which is similar to changing of layers of claims 1, 15, and 19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124